Citation Nr: 0914686	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-09 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to June 
1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in November 2008.  A 
transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In conjunction with her claim for an increased initial 
evaluation for hepatitis C, the Veteran last underwent a VA 
examination for hepatitis C in March 2006 and for her  
claimed complications of hepatitiss C in October 2006.  In 
her March 2007 statement and at her November 2008 hearing, 
the Veteran argued that her condition had worsened and 
specifically asserted the additional symptom of pain in the 
upper right quadrant, which was not noted in the March 2006 
examination.  While the length of time since the last 
examination, in and of itself, does not warrant a further 
examination, such reexamination is required when the Veteran 
argues that her disability has become more severe since the 
last examination.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, a new examination addressing hepatitis C and its 
secondary effects is needed in this case.

Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1.  However, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
indicating that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In this case, the Veteran has raised the issue 
of entitlement to extraschedular consideration and a private 
physician's progress note from February 27, 2007 states, 
"[The Veteran] is severely impaired by the multiple 
complications of Hepatitis C...  A combination of all of these 
conditions make employment impossible."  Additionally, in 
the April 2004 Social Security Administration decision, 
hepatitis C is listed among the disabilities which combined 
entitled the Veteran to a period of disability beginning 
January 18, 2002.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should then be afforded a 
VA hepatic disorders examination, with 
an appropriate examiner, to determine 
the symptoms and severity of the 
service- connected hepatitis C.  This 
examination should also address any 
secondary effects of the Veteran's 
service connected hepatitis C; the 
statements made in the February 27, 
2007 progress note; and the extent to 
which the Veteran's hepatitis C 
interferes with employment.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the 
examination.

2.	After completion of the above 
development, the Veteran's claim for an 
increased initial evaluation for 
hepatitis C should be readjudicated.  
Consideration of this claim in light of 
38 C.F.R. §§ 3.321(b)(1) is warranted 
as well.  If the determination remains 
less than fully favorable to the 
Veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Then, if 
indicated, this case should be returned 
to the Board for the purpose of 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




